DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 15 December 2021.
Claims 1, 14, and 21 have been amended.
Claims 1-6, 8-10, and 12-26 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 15 December 2021 with respect to claim 1, and in particular, the lockers being physically connected together have been fully considered but they are not persuasive.

With respect to claim 1, the Applicant argues on pages 14 and 15 of their response, “Although Camp states a store may have many physical lockers, Camp does not state a locker bank that has lockers that are physically connected together. In fact, Camp states there can be lockers that are unlocked and available. Particularly, Camp states, “the locker identifier module 302 may identify available lockers only from store chain A located within x miles of the seller.”' Camp also states, “the locker identifier module 302 scans a database of available lockers (e.g., unlocked) that are geographically located within a radius of x miles...”” At no time does Camp states the lockers are connected together. Camp does not provide any figures to illustrate any lockers that are physically connected together. The Office cannot make the conclusion that the lockers are physically connected together without proof. The Office must provide a teaching of lockers physically connected together. As such, Applicant respectfully request that the Office show in Camp or any other reference a plurality of lockers that are physical connected together. Motoyama and Nitu do not cure the deficiencies found in Camp. Therefore, Camp, Motoyama, and Nitu do not teach Applicant’s claimed invention. As such, Applicant respectfully request that the Office remove the rejection of claim 1.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the disclosure of the cited prior art of record and the broadest reasonable interpretation of the claimed invention. First, the Examiner notes that the Applicant has amended the claim to state, “a plurality of lockers that are physically connected together in the locker bank …”  With regards to the previous claim limitation, it is noted that the Examiner specifically stated that Nitu disclosed a plurality of lockers that are connected together in the electronic locker system 100 may be configured with individual electronic lockers 106 that serve as temporary storage for personal items in indoor or outdoor venues. In an alternative embodiment, the individual electronic lockers 106 may be operated by delivery services to deliver packages or other items for customers to pick up at the lockers 106. In such a delivery service configuration, the service may assign a locker 106a to a user, and the user may use a mobile kiosk 114.” (Emphasis added).  Paragraph 26 continues, “The smart lockers 106 may include front doors 120a-120n (collectively 120) on which the smart locks 108 are respectively secured, and used to secure goods within the smart lockers 106. In one embodiment, as shown within a compartment 122 of smart locker 106c, a button or other user interactive electronic device 124 may enable an operator operate to cause a signal to be sent via a mobile device, such as mobile kiosk 114 to provision the smart locker 106c in the electronic locker system 100 to be recognized and, optionally, assigned an identifier (ID). The button 124 may be temporarily or fixedly positioned. Alternatively, rather than using a button 124, a sticker or other non-electronic indicia inclusive of a unique identifier associated with respective smart lockers 106 may be used and scanned or otherwise utilized by an electronic device, including the respective smart locks or provisioning mobile 

    PNG
    media_image1.png
    650
    822
    media_image1.png
    Greyscale

As shown here, and the emphasized disclosure above, Nitu has disclosed a series of lockers (items 106 in Figure 1), physically connected together in the locker bank itself.  As such, the Examiner maintains that Nitu has disclosed the amended claim limitation with regards to lockers being physically connected together in a locker he depicted example includes an interface portion 1010 and a plurality of locker compartments located and mounted around the interface portion 1010. Depending on implementation, digital locker 30 may include only one interface portion 1010 (as depicted in FIG. 3), or may include a plurality of interface portions 1010. Each interface portion 1010 may include various displays, controls and data entry sub-interfaces.” (Emphasis added).  With respect to this disclosure, it is also noted that figure 3 of Motoyama shows:

    PNG
    media_image2.png
    495
    712
    media_image2.png
    Greyscale

As shown here, and in the emphasized portion of Motoyama, has disclosed a series of lockers mounted together (i.e. physically connected together) in a locker .

Applicant's arguments filed 15 December 2021 with regards to claim 1, and in particular, amended limitation regarding the computer systems that are located in the locker bank and control the locker bank, have been fully considered but they are not persuasive.

With respect to claim 1, the Applicant argues on page 15 of their response, “Further, regarding claim 1, Camp, Motoyama, and Nitu, in combination, do not teach ‘one or more computer systems that are located in the locker bank and control the locker bank.’ The Office states ‘Camp has disclosed a computer and its modules being used to control the plurality of lockers, such as sending unlock and lock commands to an identified locker.’ However, Camp does not disclose a computer system that is located in the locker bank. First, Camp never disclosed lockers that are physically connected together. Next, Camp does not disclose those physically connected lockers including one or more computer systems located in the locker bank. Motoyama and Nitu do not cure the deficiencies found in Camp. Therefore, Camp, Motoyama, and Nitu do not teach Applicant’s claimed invention. As such, Applicant respectfully request that the Office remove the rejection of claim 1.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claimed invention.  First, the Examiner notes that the previous a mobile kiosk 114 may be configured in the form of a mobile device, such as a tablet, held and operated by an operator or attendant, but possibly fixedly positioned for security reasons. The mobile kiosk 114 may be in local communication range of the electronic locker system 100 so that a local wireless communications protocol, such as Bluetooth or WiFi, may be utilized to communicate with and, optionally, control operation of the smart locks 108. The mobile kiosk 114 may be configured to function the same or similar to operation of the mobile kiosks 102, as further described hereinbelow. In one embodiment, the mobile kiosk 114 may be fixedly positioned by a mounting bracket 116 onto a wall (not shown) or a panel of the electronic locker system 100. In an alternative embodiment, the mobile kiosk 114 may be carried by an operator to assist users to rent or otherwise access the electronic lockers 106 or other devices (e.g., mobility devices) that are secured by smart locks. In one embodiment, the mobile kiosk 118 may include a payment processor 118 that is a credit or debit card reader or Europay, MasterCard, and Visa (EMV) reader to read integrated circuit cards (“chip cards”) that enables a user to swipe or otherwise read a credit card or debit card, among other ways for payments to be made by the users 104. For example, the payment processor 118 may include a near field communication (NFC) circuit that may .

Applicant's arguments filed 15 December 2021 with respect to claim 14, and in particular, the lockers being physically connected together, a computer systems being located in the locker bank have been fully considered but they are not persuasive.  The Examiner notes that the Applicant has argued on page 16 of their response, “Regarding claim 14, the reasons traversing the rejection of claim 1 are applicable here. Camp does not disclose a locker bank that has lockers that are physically connected together. Camp also does not disclose one or more computer systems that are located in the locker bank. Porter does not cure the deficiencies found in Camp. Therefore, Camp, Motoyama, Porter, and Nitu do not teach Applicant’s claimed invention. As such, Applicant respectfully request that the Office remove the rejection of claim 14.”  The Examiner notes that the Examiner has addressed these arguments similarly with respect to claim 1 above, and therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 15 December 2021 with respect to claim 21, and in particular, the lockers being physically connected together, a computer systems being located in the locker bank have been fully considered but they are not persuasive.  The Examiner notes that the Applicant has argued on page 17 of their response, “Regarding claim 21, the reasons traversing the rejections of claims 1 and 14 are applicable here. Camp does not disclose a locker bank that has lockers that are physically connected together. Camp also does not disclose one or more computer systems that are located in the locker bank. Gage does not cure the deficiencies found in Camp. Therefore, Camp, Gage, and Nitu do not teach Applicant’s claimed invention. As such, Applicant respectfully request that the Office remove the rejection of claim 21.”   The Examiner notes that the Examiner has addressed these arguments similarly with respect to claim 1 above, and therefore the Examiner maintains that this rejection is proper.  The Examiner additionally notes that with regards to Gage, it is noted that Gage discloses in paragraph 39, “FIG. 4 illustrates an exemplary delivery node site 50 comprising a locker unit 52 and user station 54. In accordance with an exemplary embodiment the user station 54 may be located in the center of the locker unit 52 and may comprise for example, a backlit display panel, multi-line LCD display, numeric keypad and proximity card reader. The locker unit may be uniquely configured to accommodate the needs of a particular delivery node site. For example, an exemplary locker unit may be configured to include any number of storage units of differing sizes to efficiently accommodate differing package sizes.” (Emphasis added).  Gage continues in paragraph 40 of their response, “For example, an exemplary locker unit may include four columns of lockers having four to six lockers of differing sizes. The modular design of the locker units allows for a variety of configurations and efficient use of space. Additional locker units can be placed side by side or back to back. FIGS. 5(a-c) illustrate a front, side and plan view of an exemplary locker unit.” (Emphasis added).  As shown and emphasized here, Gage has explicitly disclosed a locker bank comprising a plurality of lockers that are physically connected together (additionally illustrated in figure 4 of Gage), and has disclosed a central computer system to the locker bank used to control the lockers, where the computer system is installed in the locker bank itself.  Therefore the Examiner further maintains that this rejection is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Camp (US 2015/0112887 A1) (hereinafter Camp), in view of Motoyama (US 2016/0216106) (hereinafter Motoyama), and in view of Nitu et al. (US 2015/0356801 A1) (hereinafter Nitu).

With respect to claim 1, Camp teaches:
A plurality of lockers in the locker bank, each respective locker comprising: (A) a housing defining an interior storage portion that is dimensioned for selectively receiving and storing one or more items (See at least paragraphs 19, 44, and 47 which describe a plurality of lockers, which are different sizes, and wherein the lockers are chosen to store items within them).
(B) at least one door for selectively preventing access to one or more items stored within the interior storage portion (See at least paragraphs 54, 56, 69, and 78 which describe doors on lockers).
One or more computer systems that control the locker bank, comprising a computer processor and memory, adapted for (B) in response to receiving the request from the seller, opening a particular door of a particular locker of the plurality of lockers to permit access to an interior storage portion of the particular locker (See at least paragraphs 44, 50, 51, 54, 84, and 88 which describe receiving an access code that will open the locker so that an item can be deposed into it).
 (E) in response to receiving the request to retrieve the one or more particular items from the locker, facilitating payment for the one or more particular items by the purchaser (F) confirming that payment has been received for the one or more particular items (See at least paragraphs 65, 86, and 99 which describe confirming payment has been received before providing a recipient with an access code or access to the locker, wherein if it hasn’t, then letting the user pay).
(G) in response to confirming that payment has been received for the one or more particular items, unlocking a door of the particular locker so that the purchaser can retrieve the one or more particular items from the interior storage portion of the 
Wherein the one or more computer systems are adapted for preventing the use of the locker bank for facilitating the sale of items by one or more sellers who have not been validated to be trustworthy sellers (See at least paragraphs 20, 27, 32, 37, and 45 which describe awarding reputation to parties in the marketplace, wherein the system prevents certain lockers from being used for delivery based on the sellers’ reputation).

Camp discloses all of the limitations of claim 1 as stated above.  Camp does not explicitly disclose the following, however Motoyama teaches:
A plurality of lockers that are physically connected together in the locker bank; and one or more computer systems that are located in the locker bank and control the locker (See at least paragraphs 95-99, 130, 133, and figures 3 and 4 which describe a locker bank that has the lockers physically connected together, wherein a computer is installed in the locker bank that is used to control the lockers).
One or more computer systems, comprising a computer processor and memory, adapted for: (A) receiving a request, from a seller, to store an item within the locker bank for later pickup by a purchaser who has purchased the item (See at least paragraph 89 which describes a seller requesting a locker to store items for delivery to a recipient).
(C) registering the closing and locking of the particular door, after the locker bank receives one or more particular items into the particular locker's interior storage 
(D) after the step of registering the closing of the particular door, receiving a request, by the purchaser of the item to retrieve the one or more particular items from the locker (See at least 323-332, 336, 340, 351, and 352 which describe after registering the closing of the locker, receiving a request from the purchaser to retrieve the item from the locker).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, and wherein a purchaser requests access to the locker after registering the locker as closed of Motoyama.  By providing lockers to sellers that request them, a logistics company will predictably allow deliveries to occur securely and efficiently.  In addition, by registering a request for access to a locker by a customer after registering securing a locker is secured, would predictably limit the access to a locker before a delivery is actually made.

The combination of Camp and Motoyama discloses all of the limitations of claim 1 as stated above.  Camp and Motoyama do not explicitly disclose the following, however Nitu teaches:
A plurality of lockers physically connected together in the locker bank, wherein the locker bank includes a point-of-sale (POS) system for accepting payment from users; and one or more computer system that are located in the locker bank and control the locker bank (See at least paragraphs 4, 7, 23, and 25 which describe a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users and installed computer to control the lockers, wherein the lockers are used for receiving delivery items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, and wherein a purchaser requests access to the locker after registering the locker as closed of Motoyama, with the system and method of a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users, and wherein the lockers are used for receiving delivery items of Nitu.  By connecting a plurality of lockers together, a space of lockers can be placed in a more efficient configuration.  In addition, by including a POS system, a user would be able to pay for items, reservations, or services, and thus predictably promoting commerce.

With respect to claim 2, the combination of Camp, Motoyama, and Nitu discloses all of the limitations of claim 1 as stated above.  In addition, Motoyama teaches:
Wherein the step of registering the closing and locking of the particular door comprises receiving one or more signals indicating that the particular door has been closed and, at least partially in response to receiving the one or more signals, locking the particular door (See at least paragraphs 104, 105, 126, 146, 243-245, 265, 266, and 268 which describe a locker controlling registering and verifying a locker door has been closed and an item has been deposited into it).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, and wherein a purchaser requests access to the locker after registering the locker as closed of Motoyama, with the system and method of a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users, and wherein the lockers are used for receiving delivery items of Nitu.  By locking a locker upon registering it is closed, a locker will predictably be able to secure a delivery for a recipient.

With respect to claim 3, Camp/Motoyama/Nitu discloses all of the limitations of claim 1 as stated above.  In addition, Camp teaches:
Wherein the step of facilitating payment for the one or more particular items by the purchaser comprises facilitating payment for the one or more particular items via an account that the purchaser has with a logistics service provider (See at least paragraphs 65, 86, and 99 which describe confirming payment has been received before providing a recipient with an access code or access to the locker, wherein a user can pay with their account if needed).

With respect to claim 4, Camp/Motoyama/Nitu discloses all of the limitations of claim 1 as stated above.  In addition, Camp teaches:
Wherein the one or more computer systems are adapted for: after opening the door of the particular locker so that the purchaser can retrieve the one or more particular items, receiving an indication from the purchaser that the purchaser wishes to return the item to the locker; At least partially in response to receiving the indication from the purchaser that the purchaser wishes to return the item to the locker: receiving the item into an interior storage portion of a selected one of the plurality of lockers; and at least partially in response to receiving the item into the interior portion of the selected one of the plurality of lockers, facilitating closure and locking of the door of the selected locker in order to at least temporarily prevent access to the item  (See at least paragraphs 73-75 and 79-83 which describe after a customer opens a door and retrieves a package, indicating that they’d like to 

With respect to claim 5, Camp/Motoyama/Nitu discloses all of the limitations of claims 1 and 4 as stated above.  In addition, Camp teaches:
Wherein the one or more computer systems are adapted for at least partially in response to receiving the item into the interior portion of the selected locker of the plurality of lockers, transmitting a message to the seller of the item indicating that the item has been returned (See at least paragraphs 73-75 and 79-83 which describe after a customer opens a door and retrieves a package, indicating that they’d like to return the item, wherein the user places the item back into a locker and closes the locker, and a message is sent to the seller regarding the return).

With respect to claim 8, Camp/Motoyama/Nitu discloses all of the limitations of claim 1 as stated above.  In addition, Motoyama teaches:
Wherein: the locker bank comprises at least one imaging device positioned to take an image of an item when the item is disposed within the interior storage portion of the particular locker; and the one or more computer systems are adapted for: after the step of facilitating closure and locking of the particular door and while the one or more particular items are within the interior storage portion of the particular locker, using the at least one imaging device to capture an image of the one or more particular items; and storing the image to memory (See at least paragraphs 49, 50, 52, 73, 100, 113-116, 242, 242, 264, 273289, and 290 which describe 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, wherein a purchaser requests access to the locker after registering the locker as closed, and wherein the locker uses sensors to image items within the locker and verify the items as well as make a record of the items of Motoyama, with the system and method of a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users, and wherein the lockers are used for receiving delivery items of Nitu.  By uses camera sensors to image an item deposited in a locker, a delivery system will predictably prevent fraud, as the items can be pictured and evidence of a successful delivery being made.

With respect to claim 12, Camp/Motoyama/Nitu discloses all of the limitations of claim 1 as stated above.  In addition, Camp teaches:
Wherein the one or more computer systems are adapted for preventing the use of the locker bank for facilitating the sale of items by one or more sellers who have not been validated to be trustworthy sellers by a logistics service provider (See at 

With respect to claim 13, Camp/Motoyama/Nitu discloses all of the limitations of claim 1 as stated above.  In addition, Camp teaches:
Wherein: the one or more computer systems are adapted for, after receiving the one or more particular items into the particular locker's interior storage portion, communicating item access information to the purchaser that the purchaser may use to gain access to the item from the locker bank; and receiving a request from the purchaser of the one or more particular items to retrieve the one or more particular items from the locker, wherein receiving the request comprises receiving the item access information from the purchaser  (See at least paragraphs 79, 84, and 86 which describe a recipient using the access codes to unlock the locker that was communicated to them after delivery).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Camp, in view of Motoyama, in view of Porter (US 2014/0333761 A1) (hereinafter Porter), and further in view of Nitu.

With respect to claim 14, Camp teaches:
A plurality of lockers in the locker bank, each respective locker comprising: (A) a housing defining an interior storage portion that is dimensioned for selectively 
(B) at least one door for selectively preventing access to one or more items stored within the interior storage portion (See at least paragraphs 54, 56, 69, and 78 which describe doors on lockers).

Camp discloses all of the limitations of claim 14 as stated above.  Camp does not explicitly disclose the following, however Motoyama teaches:
A plurality of lockers that are physically connected together in the locker bank; and one or more computer systems that are located in the locker bank and control the locker (See at least paragraphs 95-99, 130, 133, and figures 3 and 4 which describe a locker bank that has the lockers physically connected together, wherein a computer is installed in the locker bank that is used to control the lockers).
(C) at least one camera for capturing an image of an item when the item is positioned within the interior storage portion; and one or more computer systems that are located in the locker bank and control the locker bank, comprising a computer processor and memory, adapted for using the camera to capture the image of an item that is stored within the interior storage portion of a particular locker of the plurality of lockers (See at least paragraphs 49, 50, 52, 73, 100, 113-116, 242, 242, 264, 273, 289, and 290 which describe lockers containing sensors for verifying items have been deposited into the lockers and the characteristics of 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, wherein a purchaser requests access to the locker after registering the locker as closed, and wherein the locker uses sensors to image items within the locker and verify the items as well as make a record of the items of Motoyama.  By uses camera sensors to image an item deposited in a locker, a delivery system will predictably prevent fraud, as the items can be pictured and evidence of a successful delivery being made.

The combination of Camp and Motoyama discloses all of the limitations of claim 14 as stated above.  Camp and Motoyama do not explicitly disclose the following, however Porter teaches:
At least one camera for capturing an image of an item when the item is positioned within the interior storage portion, further comprising within the interior storage portion a suitable mechanism for rotating, spinning, or reorienting the item in the interior storage portion while the at least one camera within the interior storage portion take at least one image of the item (See at least paragraphs 16, 17, 18, 21, and 76 which describe a storage receptacle that receives deposited items, wherein 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, wherein a purchaser requests access to the locker after registering the locker as closed, and wherein the locker uses sensors to image items within the locker and verify the items as well as make a record of the items of Motoyama, with the system and method of a storage receptacle that receives deposited items, wherein the receptacle includes cameras inside to record photos and scan deposited items, and wherein the receptacle includes a mechanism to rotate, reorient, and reposition items in during photographing and scanning of Porter.  By using a mechanism to rotate items placed inside a locker, a system will predictably be able to record photos of items from all angles, and thus determine if it is damaged and identify the item.

The combination of Camp, Motoyama, and Porter discloses all of the limitations of claim 14 as stated above.  Camp, Motoyama, and Porter do not explicitly disclose the following, however Nitu teaches:
A plurality of lockers physically connected together in the locker bank, wherein the locker bank includes a point-of-sale (POS) system for accepting payment from users; and one or more computer system that are located in the locker bank and control the locker bank (See at least paragraphs 4, 7, 23, and 25 which describe a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users and installed computer to control the lockers, wherein the lockers are used for receiving delivery items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, wherein a purchaser requests access to the locker after registering the locker as closed, and wherein the locker uses sensors to image items within the locker and verify the items as well as make a record of the items of Motoyama, with the system and method of a storage receptacle that receives deposited items, wherein the receptacle includes cameras inside to record photos and scan deposited items, and wherein the receptacle includes a mechanism to rotate, reorient, and reposition items in during photographing and scanning of Porter, with the system and method of a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users, and wherein the lockers are used for receiving delivery items of Nitu.  By connecting a plurality of lockers together, a space of lockers can be placed in a more .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Camp, Motoyama, and Nitu as applied to claim 1 as stated above, in view of Gomez de Sebastian et al. (US 2015/0012431 A1) (hereinafter Gomez de Sebastian), and further in view of Torres et al. (US 2015/0186840 A1) (hereinafter Torres).

With respect to claim 6, Camp/Motoyama/Nitu discloses all of the limitations of claim 1 as stated above.  In addition, Camp teaches:
Allowing a recipient to return an item using the locker (See at least paragraphs 73-75 and 79-83 which describe after a customer opens a door and retrieves a package, indicating that they’d like to return the item, wherein the user places the item back into a locker and closes the locker).

Camp discloses all of the limitations of claim 6 as stated above.  Camp does not explicitly disclose the following, however Gomez de Sebastian teaches:
At least partially in response to the purchaser returning the one or more items within the predetermined period of time, cancelling a payment transaction, from the purchaser to the seller, for the one or more items (See at least paragraphs 107 and 153-156 which describe delivering an item to a buyer, wherein at the time of receiving, the customer has an ability to return the item to the seller, wherein payment for the item is cancelled upon being returned).


The combination of Camp and Gomez de Sebastian discloses all of the limitations of claim 6 as stated above.  Camp and Gomez de Sebastian do not explicitly disclose the following, however Torres teaches:
Wherein the one or more computer systems are adapted for: after opening the door of the particular locker so that the purchaser can retrieve the one or more particular items, communicating to the purchaser that, if they wish not to accept the one or more items, they may return the one or more items to a locker within the locker bank within a predetermined period of time (See at least paragraphs 78 and 108 which describe prompting a user that they can return an item to a locker for returning the item to a sender). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, and wherein a purchaser requests access to the locker after registering the locker as closed of Motoyama, with the system and method of a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users, and wherein the lockers are used for receiving delivery items of Nitu, with the system and method of delivering an item to a buyer, wherein at the time of receiving, the customer has an ability to return the item to the seller, wherein payment for the item is cancelled upon being returned of Gomez de Sebastian, with the system and method of prompting a user that they can return an item to a locker for returning the item to a sender of Torres.  By prompting a user during a receiving process if they would like to return an item, a delivery system will allow for expedited delivery and return processes, as well as .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Camp, Motoyama, and Nitu as applied to claims 1 and 8 as stated above, in view of Geng (US 2019/0254461 A1) (hereinafter Geng).

With respect to claim 9, Camp/Motoyama/Nitu discloses all of the limitations of claims 1 and 8 as stated above.  Camp, Motoyama, and Nitu do not explicitly disclose the following, however Geng teaches:
Wherein the one or more computer systems are adapted for, at least partially in response to receiving the request to retrieve the one or more particular items from the locker, communicating the image of the one or more particular items to the purchaser so that the purchaser can assess the presence or condition of the item (See at least paragraphs 9, 12, 133, 174, and 195-199 which describe delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be 

With respect to claim 10, Camp/Motoyama/Nitu/Geng discloses all of the limitations of claims 1, 8, and 9 as stated above.  In addition, Camp teaches
Wherein the step of communicating occurs before the step of facilitating payment for the one or more particular items by the purchaser (See at least paragraphs 55, 84, 65, 86, and 99 which describe confirming payment has been received before providing a recipient with an access code or access to the locker, wherein information confirming the delivery to a locker occurs before a user is verified to have paid).

Camp and Motoyama do not explicitly disclose the following, however Geng teaches:
Communicating images of a delivery to a purchaser (See at least paragraphs 9, 12, 133, 174, and 195-199 which describe delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, wherein a purchaser requests access to the locker after registering the locker as closed, and wherein the locker uses sensors to image items within the locker and verify the items as well as make a record of the items of Motoyama, with the system and method of a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users, and wherein the lockers are used for receiving delivery items of Nitu, with the system and method of delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition of Geng.  By transmitting images of the items delivered to a locker to all parties, fraud will be able to be prevented, as each party will know the delivery was completed successfully and safely.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Camp, Motoyama, Porter, and Nitu as applied to claim 14 as stated above, and further in view of Geng.

With respect to claim 15, Camp/Motoyama/Porter/Nitu discloses all of the limitations of claims 14 as stated above.  Camp, Motoyama, and Porter do not explicitly disclose the following, however Geng teaches:
Wherein the one or more computer systems are adapted for transmitting the image of the item to a seller of the item (See at least paragraphs 9, 12, 133, 174, and 195-199 which describe delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, wherein a purchaser requests access to the locker after registering the locker as closed, and wherein the locker uses sensors to image items within the locker and verify the items as well as make a record of the items of Motoyama, with the system and method of a storage receptacle that receives deposited items, wherein the receptacle includes cameras inside to record photos and scan deposited items, and wherein the receptacle 

With respect to claim 16, Camp/Motoyama/Porter/Nitu discloses all of the limitations of claims 14 as stated above.  Camp, Motoyama, Porter, and Nitu do not explicitly disclose the following, however Geng teaches:
Wherein the one or more computer systems are adapted for communicating the image of the item to a purchaser of the item (See at least paragraphs 9, 12, 133, 174, and 195-199 which describe delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be 

With respect to claim 17, Camp/Motoyama/Porter/Nitu discloses all of the limitations of claims 14 as stated above.  In addition, Camp teaches:
 (B) at least partially in response to receiving the request: (i) opening a particular door of a particular locker of the plurality of lockers to permit access to an interior storage portion of the particular locker; (ii) receiving one or more particular items into the particular locker's interior storage portion (See at least paragraphs 44, 50, 

Camp discloses all of the limitations of claim 17 as stated above.  Camp does not explicitly disclose the following, however Motoyama teaches:
Wherein the one or more computer systems are adapted for: (A) receiving a request, from a seller, to store an item within the locker bank for later pickup by a purchaser who has purchased the item via an on-line marketplace (See at least paragraph 89 which describes a seller requesting a locker to store items for delivery to a recipient).
 (iii) registering the closing and locking of the particular door after a delivery (See at least paragraphs 104, 105, 126, 146, 243-245, 265, 266, and 268 which describe a locker controlling registering and verifying a locker door has been closed and an item has been deposited into it).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, and wherein a purchaser requests access to the locker after registering the locker as closed of Motoyama, with the system and method of a storage receptacle that receives deposited items, wherein the receptacle includes cameras inside to record photos and 

Camp, Motoyama, Porter, and Nitu discloses all of the limitations of claim 17 as stated above.  Camp, Motoyama, Porter, and Nitu does not explicitly disclose the following, however Geng teaches:
(C) after the step of registering the closing of the particular door, receiving a request from the purchaser of the item to capture the image of the one or more particular items within the particular locker's interior storage portion; (D) at least partially in response to capturing the image of the one or more particular items within the particular locker's interior storage portion, using the at least one camera to capture the image of the one or more particular items; and (E) storing the image to memory (See at least paragraphs 9, 12, 133, 174, and 195-199 which describe delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition).


With respect to claim 18, Camp/Motoyama/Porter/Nitu/Geng discloses all of the limitations of claims 14 and 17 as stated above.  In addition, Geng teaches:
Wherein the one or more computer systems are adapted for, at least partially in response to receiving the request from the purchaser of the item to capture the image of the one or more particular items within the particular locker's interior storage portion, communicating the image of the one or more particular items to the purchaser so that the purchaser can assess the presence or condition of the item (See at least paragraphs 9, 12, 133, 174, and 195-199 which describe delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, wherein a purchaser requests access to the locker after registering the locker as closed, and wherein the locker uses sensors to image items within the locker and verify the items as well as make a record of the items of Motoyama, with the system and method of a storage receptacle that receives deposited items, wherein the receptacle includes cameras inside to record photos and scan deposited items, and wherein the receptacle includes a mechanism to rotate, reorient, and reposition items in during photographing and scanning of Porter, with the system and method of a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments 

With respect to claim 19, Camp/Motoyama/Porter/Nitu/Geng discloses all of the limitations of claims 14, 17, and 18 as stated above.  In addition, Camp teaches:
 (B) at least partially in response to receiving the request to retrieve the one or more particular items from the locker, facilitating payment for the one or more particular items by the purchaser; (C) confirming that payment has been received for the one or more particular items; and  (D) at least partially in response to confirming that payment has been received for the one or more particular items, unlocking a door of the particular locker so that the purchaser can retrieve the one or more particular items from the interior storage portion of the particular locker (See at least paragraphs 65, 86, and 99 which describe confirming payment has been received before providing a recipient with an access code or access to the locker, wherein if it hasn’t, then letting the user pay.  Additionally, see at least paragraphs 79, 84, and 86 which describe a recipient using the access codes to unlock the locker).

Camp discloses all of the limitations of claim 19 as stated above.  Camp does not explicitly disclose the following, however Geng teaches:
Wherein the one or more computer systems are adapted for: (A) after the step communicating the image of the one or more particular items to the purchaser, receiving a request, by the purchaser of the item, to retrieve the one or more particular items from the locker (See at least paragraphs 9, 12, 133, 174, and 195-199 which describe delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, wherein a purchaser requests access to the locker after registering the locker as closed, and wherein the locker uses sensors to image items within the locker and verify the items as well as make a record of the items of Motoyama, with the system and method of a storage receptacle that receives deposited items, wherein the receptacle includes cameras inside to record photos and scan deposited items, and wherein the receptacle includes a mechanism to rotate, reorient, and reposition items in during photographing and scanning of Porter, with the system and method of a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments 

With respect to claim 20, Camp/Motoyama/Porter/Nitu/Geng discloses all of the limitations of claims 14 and 17 as stated above.  In addition, Geng teaches:
Wherein the one or more computer systems are adapted for communicating the image to the seller (See at least paragraphs 9, 12, 133, 174, and 195-199 which describe delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, wherein a purchaser requests access to the locker after registering the locker as closed, and wherein the locker uses sensors to image items within the locker and verify the items as well as make a record of the items of Motoyama, with the system and method of a .

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Camp, in view of Gage et al. (US 2002/0184497 A1) (hereinafter Gage), and further in view of Nitu.

With respect to claim 21, Camp teaches:
A locker bank comprising a plurality of lockers (See at least paragraphs 44 and 45 which describe a plurality of lockers at a location).
One or more computer systems that control the locker bank, comprising at least one computer processor and memory, that are individually or collectively adapted for: (A) receiving a request, from a seller, to delivery an item to a delivery/pickup location for later pickup by a purchaser who has purchased the item via a 
 (B) in response to receiving the request, receiving a confirmation of receipt of the item at the attended delivery/pickup location  (See at least paragraphs 44, 50, 51, 54, 55, 84, and 88 which describe a locker controller receiving an access code that will open the locker so that an item can be deposed into it, and receiving confirmation via sensors of items being deposited in the locker).
(C) after the step of receiving confirmation of receipt of the item at the delivery/pickup location, receiving a request, by the purchaser of the item to retrieve the item from the attended delivery/pickup location; (D) at least partially in response to receiving the request to retrieve the item from the attended delivery/pickup location, facilitating payment for the item by the purchaser (E) confirming that payment has been received for the item (See at least paragraphs 65, 86, and 99 which describe confirming payment has been received before providing a recipient with an access code or access to the locker, wherein if it hasn’t, then letting the user pay).
(F) at least partially in response to confirming that payment has been received for the item, facilitating transfer of the payment to the seller and facilitating transfer of the item to the purchaser (See at least paragraphs 65, 86, and 99 which describe confirming payment has been received before providing a recipient with an access code or access to the locker, wherein if it hasn’t, then letting the user pay.  In 

Camp discloses all of the limitations of claim 21 as stated above.  Camp does not explicitly disclose the following, however Gage teaches:
A locker bank comprising a plurality of lockers that are physically connected together; and one or more computer systems that are located in the locker bank and control the locker bank (See at least paragraphs 39, 40, 48-51 and figure 4 which describe a locker bank with a plurality of lockers that are physically connected to each other, wherein the locker bank contains an installed computer which is used to control the lockers).  
Receiving a request to deliver and store an item at the attended delivery/pickup location for later pickup by a purchaser who has purchased the item (See at least paragraphs 33, 43, 54, and 63 which describe a sender requesting a delivery to a locker, wherein the locker is an attended locker for storing deliveries).
 (C) after the step of receiving confirmation of receipt of the item at the attended delivery/pickup location, receiving a request, by the purchaser of the item to retrieve the item from the attended delivery/pickup location and facilitating payment if needed (See at least paragraphs 33, 43, 54, 55, 63, and 66 which describe delivering items to attended lockers, wherein a user is required to have paid for the delivery and locker prior to releasing the delivery to the user).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a 

The combination of Camp and Gage discloses all of the limitations of claim 21 as stated above.  Camp and Gage do not explicitly disclose the following, however Nitu teaches:
A plurality of lockers physically connected together in the locker bank, wherein the locker bank includes a point-of-sale (POS) system for accepting payment from users; and one or more computer system that are located in the locker bank and control the locker bank (See at least paragraphs 4, 7, 23, and 25 which describe a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users and installed computer to control the lockers, wherein the lockers are used for receiving delivery items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of delivering items to attended lockers, wherein a user is required to have paid for the delivery and locker prior to releasing the delivery to the user of Gage, 

With respect to claim 22, Camp/Gage/Nitu discloses all of the limitations of claim 21 as stated above.  In addition, Camp teaches:
Wherein the attended delivery/pickup location comprises: one or more remote logistics servers comprising: one or more processors and memory that stores transaction information for a plurality of transactions made via the on-line marketplace and payment information for the plurality of transactions, wherein the one or more processors are configured to update the transaction information and the payment information at least partially in response to transferring payment to the seller and transferring the item to the purchaser (See at least paragraphs 21, 25, 28, 29, 37, 42, 65, and 99 which describe a logistic server that stores marketplace information and transaction information, including updated billing information and payment information, wherein payments can be made to sellers over the server).

With respect to claim 23, Camp/Gage/Nitu discloses all of the limitations of claim 21 as stated above.  In addition, Camp teaches:
Wherein the on-line marketplace is selected from a group consisting of: (1) an on-line retailer; (2) an on-line auction site; and (3) a classified advertising site (See at least paragraphs 20, 21, and 25 which describe the marketplace as an on-line retailer and auction site).

With respect to claim 24, Camp/Gage/Nitu discloses all of the limitations of claim 21 as stated above.  In addition, Camp teaches:
Wherein the transaction made using the on-line marketplace comprises a transaction selected from a group consisting of: (1) a business to business transaction; (2) a business to consumer transaction; and (3) a consumer to consumer transaction (See at least paragraphs 20, 21, and 25 which describe the marketplace as a seller that sells to consumers).

With respect to claim 25, Camp/Gage/Nitu discloses all of the limitations of claims 21 as stated above.  In addition, Camp teaches:
Wherein the attended delivery/pickup location further comprises: a plurality of lockers, each respective locker comprising: (A) a housing defining an interior storage portion that is dimensioned for selectively receiving and storing one or more items (See at least paragraphs 19, 44, and 47 which describe a plurality of lockers, which are different sizes, and wherein the lockers are chosen to store items within them).
(B) at least one door for selectively preventing access to one or more items stored within the interior storage portion (See at least paragraphs 54, 56, 69, and 78 which describe doors on lockers).
One or more locker computer systems, comprising a computer processor and memory, adapted for: (B) at least partially in response to receiving the request to store the item: (i) opening a particular door of a particular locker of the plurality of lockers to permit access to an interior storage portion of the particular locker; (ii) receiving one or more particular items into the particular locker's interior storage portion; and  (See at least paragraphs 44, 50, 51, 54, 84, and 88 which describe receiving an access code that will open the locker so that an item can be deposed into it).

Camp discloses all of the limitations of claim 25 as stated above.  Camp does not explicitly disclose the following, however Gage teaches:
One or more locker computer systems, comprising a computer processor and memory, adapted for: (A) receiving a request, from an employee associated with the attended delivery/pickup location, to store an item within the locker bank for later pickup by an individual who has purchased the item via the online marketplace (See at least paragraphs 33, 43, 54, and 63 which describe a sender requesting a delivery to a locker, wherein the locker is an attended locker for storing deliveries).
 (B) at least partially in response to receiving the request to store the item: (i) opening a particular door of a particular locker of the plurality of lockers to permit 
(C) after the step of registering the closing of the particular door, communicating to a purchaser of the item that the item is ready for pickup at the attended delivery/pickup location (See at least paragraph 54 which describes notifying a recipient that they have a delivery to pick up in a locker).
(D) receiving an indication, by an employee associated with the attended delivery/pickup location, that the purchaser is ready to pick up the item (E) at least partially in response to receiving an indication that the purchaser is ready to pick up the item, unlocking a door of the particular locker so that the employee associated with the attended delivery/pickup location can retrieve the item from the interior storage portion of the particular locker (See at least paragraphs 54-55, 63, 64, and 66 which describe a customer receiving an order at an attended locker, wherein when picking up the item, an employee will use access codes to access the locker and retrieve the item).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of delivering items to attended lockers, wherein a user is required to 

With respect to claim 26, Camp/Gage/Nitu discloses all of the limitations of claims 21 and 25 as stated above.  In addition, Camp teaches:
Wherein the one or more locker computer systems for: (A) after the step of communicating to a purchaser of the item that the item is ready for pickup, communicating item access information to the purchaser that the purchaser may use to gain access to the item from the locker bank; and (B) the step of receiving the indication that the purchaser is ready to pick up the item comprises receiving the item access information from the purchaser (See at least paragraphs 79, 84, and 86 which describe providing a recipient access codes to use to receive a stored item).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
24 February 2022
Art Unit 3628